DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 15 in the reply filed on 8-16-21 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-16-21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (2001/0048183).

Regarding claim 2, Fujita discloses the device of claim 1, further comprising a receptacle for receiving the light hardenable material, the receptacle having a first end that is closed by the build platform and an open second end and wherein the receptacle is arranged with the first end oriented toward the center of gravity and with the second open end away from the center of gravity (para 64-77).
Regarding claim 4, Fujita discloses wherein a tank for the light hardenable material is provided for supplying the light hardenable material through the open second end into the receptacle (para 64).
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloke (2017/0319358) as English translation of EP3018531).
Regarding claim 15, Kloke discloses a device for progressively building up an object from a light hardenable material (para 8, fig. 1), comprising a build platform 23 for the object (fig. 3), the build platform forming a build surface that faces a light source 1 (para 55, fig. 1), the build platform and the light source being positionable relative to each other by computer control 13 (fig. 1, and 85), wherein the device is configured for supplying different light hardenable materials for building up the object (para 83).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita as applied to claim1 above, and further in view of Kloke (2017/0319358) as English translation of EP3018531).
Regarding claim 5, Fujita does not teach a circumferential containment forming a hole within which the build platform can be positioned. However, Kloke teaches a circumferential container 4 forming an upper opening, as a reaction container, a cavity of a common commercial microtiter plate, cell culture flask or petri dish can be used; platform 23 serving as a carrier plate can be positioned within he wells of the container 4 (see fig. 3 and para 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita with the teaching of Kloke in order to provide a reaction vessel for constructing an object.
Regarding claim 6, Fujita discloses wherein the light source comprises a transparent plate 11 on which the containment is disposed (para 3 and fig. 1).
Regarding claim 7, Kloke teaches wherein the reaction vessel 4 is connected to a pump 9 and, in turn, to a reservoir 7 by means of a corresponding piping system 10. The bore of the reaction vessel forms a through-hole through the piping 10, the reaction vessel 4 and the platform 23 combine to form a reservoir in which the photohardenable material can be hardened by light emitted by a light source to form a printed object 19 (fig. 3, para 87-88).

Regarding claim 9, Kloke teaches a tray that comprises the containment, the tray having at least a transparent portion that overlaps or closes one opening of the hole (fig. 2-3).
	Regarding claim 10, Kloke teaches wherein the light hardenable material is optionally provided in the form of at least two partial quantities of different colors, translucencies, material strengths or combinations thereof (para 87-88 and fig. 1-2).
	Regarding claim 11, Kloke teaches wherein the at least two quantities are pre-filled in the receptacle (fig. 1 and para 83).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, the prior art does not teach wherein the second end is closed by a piston being movably arranged within the receptacle for urging the light hardenable material toward the perforation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742